DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either disclose or sufficiently suggest the combination and sequence of elements and/or steps as claimed and arranged by applicant, in light of applicant’s amendments and arguments filed on 04/20/2021.

The following references are not part of the record, but the examiner believes necessary to cite them and make them of record.

Fernando (Pub. No. 2014/0226814): teaches a system for decrypting independent encrypted video frames of an encrypted video stream. The system receives metadata including decrypting information such as encryption keys and initialization/feedback vectors through pointers ([0033]; [0055]; [0062]-[0066]). Fernando fails to teach

decrypt the encrypted content data obtained from the transport stream, 
obtain unencrypted index information based on the decrypted content data, wherein the unencrypted index information includes information indicating at least one location of data of at least one imaqe frame corresponding to a respective scene of the content within the encrypted content data from the transport stream, and includes 
obtain the encrypted content data from the transport stream in association with the unencrypted index information, 
in response to on a user input for performing a function corresponding to a trick play being received, identify at least one location of data of at least one image frame of the respective scene indicated by the user input, within the encrypted content data, based on the unencrypted index information. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OMAR S PARRA/Primary Examiner, Art Unit 2421